DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9,11-13,16, and 21-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20110312130 A1; Lee) in view of Cho et al. (US 20160116609 A1; Cho).
Regarding claim 1, Lee discloses a… device package , comprising: a redistribution layer (RDL) structure (Fig. 1, 110-112; ¶57); a first semiconductor component (Fig. 1,  135; ¶56) disposed  adjacent to a top surface of the RDL structure; second semiconductor (Fig. 1,  235; ¶62) component disposed over the first semiconductor component, a first wire (Fig. 1,  150; ¶60) in contact with a pad (Fig. 1,  145; ¶60) of the first semiconductor component; and a second wire (Fig. 1, 250; ¶63) 
Lee is silent on the package being a sensing device package. The focus of the Lee reference is a generic packaging configuration, useful for any suitable purpose, including sensing packages.
Cho discloses a wire bonded device package (Fig. 18, 1800; 171-173) configured to be a sensing device package.
Before the effective filing date it would have been obvious to one having ordinary skill in the art to make the package a sensing package for sensing ultraviolet rays.
Regarding claim 2, Lee in view of Cho discloses the sensing device package (Fig. 18, 1800;171-173 Cho)  of claim 1, further comprising a lid (Fig. 18, 1890;171-173 Cho) accommodating  the  second semiconductor component (Fig. 1,  235; ¶62 Lee).  
Before the effective filing date it would have been obvious to one having ordinary skill in the art to have the structure of Cho for sensing ultraviolet rays and blocking rays from unwanted areas.
Regarding claim 3, Lee in view of Cho discloses the sensing device package (Fig. 18, 1800;171-173 Cho)  of claim 1, further comprising an encapsulant  (Fig. 1,  160; ¶61 Lee) covering the first semiconductor component  (Fig. 1, 135; ¶56 Lee), the RDL (Fig. 1, 110-112; ¶57) structure, and the first wire (Fig. 1, 150; ¶60 Lee).  
Regarding claim 4, Lee in view of Cho discloses the sensing device package (Fig. 18, 1800;171-173 Cho) of claim3, wherein the first wire (Fig. 1, 150; ¶60 Lee)comprises a first vertical segment connected to the pad (Fig. 1, 145; ¶59 Lee) of the first semiconductor component (Fig. 1, 135; ¶56 Lee), a second vertical 
Regarding claim 5, Lee in view of Cho discloses the sensing device package (Fig. 18, 1800;171-173 Cho) of claim 4, wherein the first wire (Fig. 1, 150; ¶60 Lee) is exposed from the encapsulant  (Fig. 1, 160; ¶61 Lee) to form an exposed (top surface of 150) portion including a substantially flat surface  located on the horizontal segment.  
Regarding claim 7, Lee in view of Cho discloses the sensing device package (Fig. 18, 1800; 171-173 Cho) of claim 4, wherein the horizontal segment (top most portion of 150) of the first wire (Fig. 1, 150; ¶60 Lee) comprises lateral portions and a central portion between the lateral portions, and a thickness of the central portion is less than a thickness of the lateral portions.  
The term "a thickness" means one may choose any portion of the wire which meets the claimed relative thicknesses.  This feature is recognized by dividing the horizontal segment into three sections and marking a central portion having a thickness less than a thickness of the two lateral portions. 
Regarding claim 8, Lee in view of Cho discloses the  sensing device package (Fig. 18, 1800;171-173 Cho)  of claim 1, further comprising a third wire (Fig. 1, 150; ¶60 Lee) electrically connecting the first semiconductor component (Fig. 1, 135; ¶56 Lee) to the RDL structure (Fig. 1, 110-112; ¶57 Lee) 
Regarding claim 9, Lee discloses a semiconductor device package, comprising: a redistribution layer (RDL) structure (Fig. 17, 110-112; ¶57); a semiconductor component (Fig. 17,  135; ¶56) disposed  adjacent to a top surface of the RDL structure; 
Lee discloses a wire (Fig. 17, 250; ¶63) electrically connecting the second component (Fig. 17, 250; ¶63) and the electrical connection member (Fig. 17, 190; ¶79).
Lee is silent on and a sensing component disposed over the semiconductor component, and wherein the semiconductor device package further comprises a wire electrically connecting the sensing component and the electrical connection member.
The focus of the Lee reference is a generic packaging configuration, useful for any suitable purpose, including sensing packages. The semiconductors components are not limited to what they may be. 
Cho discloses a wire bonded device package (Fig. 18, 1800; 171-173) where a sensing component is stacked on a first component.
Before the effective filing date it would have been obvious to one having ordinary skill in the art to make the package a sensing package for sensing ultraviolet rays.
Regarding claim 11, Lee in view of Cho discloses the semiconductor device package of claim 9, wherein the dielectric structure comprises a first dielectric layer (Fig. 
Regarding claim 12, Lee in view of Cho discloses the semiconductor device package of claim 11, wherein the electrical connection member (Fig. 17, 155/190; ¶61/79 Lee) comprises an upper portion (190) and a lower portion (155), the lower portion is covered by the first dielectric layer (Fig. 17, 160; ¶61 Lee) and the upper portion is covered by the second dielectric layer (Fig. 17, 260; ¶64 Lee).  
Regarding claim 13, Lee in view of Cho discloses the semiconductor device package of claim 9, wherein the electrical connection member (Fig. 17,  155/190; ¶61/79 Lee) is a metal pin (Fig. 17,  190; ¶79 Lee) directly connected to the wire (Fig. 17,  250; ¶263 Lee).  
Applicant broadly claims a metal pin. A pin can be a wiring structure configured in a horizontal direction, a vertical direction, and have different shapes. A pin may act as a pad or interconnect. 
For purposes of examination Lee’s electrical connection member is also a pin.
Regarding claim 16, Lee in view of Cho discloses the semiconductor device package of claim 9, wherein the electrical connection member (Fig. 17,  155/190; ¶61/79 Lee) comprises  a first vertical segment (of 155) connected   to the pad (Fig. 17,  145; ¶59 Lee) of the semiconductor component (Fig. 17,  135; ¶59 Lee), a second vertical segment (of 155) connected to the RDL structure (Fig. 17, 110-112; ¶57), and a 
Regarding claim 21, Lee in view of Cho discloses the sensing device package of claim 1, wherein the second semiconductor component (Fig. 18, 1840; 171-173) is a sensing component.  
Before the effective filing date it would have been obvious to one having ordinary skill in the art to have the structure of Cho for sensing ultraviolet rays and blocking rays from unwanted areas.
Regarding claim 22, Lee in view of Cho discloses the sensing device package of claim 3, wherein the first wire (Fig. 1, 155; ¶60 Lee) is exposed from the encapsulant (Fig. 1, 160; ¶61 Lee) to form an exposed portion including a substantially flat surface.  
Regarding claim 23, Lee in view of Cho discloses the sensing device package of claim 22, wherein the first surface of the first wire (Fig. 1,  155; ¶60 Lee) has a width and a length, and the length of the first wire is greater than the width of the first wire (drawings bear this feature out).  
Regarding claim 24, Lee in view of Cho discloses the semiconductor device package of claim 9, wherein the electrical connection member (Fig. 17, 155/190; ¶61/79 Lee) is electrically connected to the semiconductor component (Fig. 17, 135; ¶59 Lee).  
Regarding claim 25, Lee in view of Cho discloses the semiconductor device package of claim 16, wherein the horizontal segment (Fig. 17, 190; ¶79 Lee) of the electrical connection member (Fig. 17, 155/190; ¶61/79 Lee) comprises lateral portions 
The term "a thickness" means one may choose any portion of the wire which meets the claimed relative thicknesses.  This feature is recognized by dividing the horizontal segment into three sections and marking a central portion having a thickness less than a thickness of the two lateral portions. 
Regarding claim 26, Lee in view of Cho discloses the semiconductor device package of claim 9, wherein the first surface of the electrical connection member (Fig. 17, 155/190; ¶61/79 Lee) has a width and a length, and the width of the first surface of the electrical connection member is substantially the same or greater (the width is greater than the wire) than a dimension of the wire (Fig. 17, 250; ¶263 Lee).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20110312130 A1; Lee) in view of Cho et al. (US 20160116609 A1; Cho) and further in view of Kim et al. (US 20190348407 A1; Kim).
Regarding claim 14, Lee in view of Cho discloses the semiconductor device package of claim 9, but is silent on wherein the electrical connection member is an L-shape metal pin.  
Kim discloses a package having a sensing component (Fig. 1, 600; ¶27) stacked on a first component (Fig. 1, 200; ¶28). An L-shaped electrical connection member (Fig. 1, 520; ¶28) connected to a pad (Fig. 1, 230; ¶28) of the first component 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the electrical connection member structure of Kim for increased freedom in arranging devices.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20110312130 A1; Lee) in view of Cho et al. (US 20160116609 A1; Cho) and further in view of Do et al. (US 20100140795 A1; Do).
Regarding claim 15, Lee in view of Cho discloses the semiconductor device package of claim 9, but is silent on wherein the electrical connection member is a set of stacked metal bumps directly connected to the wire.  
Do discloses a package device where a stack of metal bumps (Fig. 14, 112; ¶ 50) connect a first component (Fig. 14, 142; ¶ 50) directly to the wire (Fig. 14, 110; ¶ 56) of a second component (Fig. 14, 120; ¶ 56) stacked thereon.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to used stacked metal bumps for an electrical connection member for forming a conductive pillar.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816